Citation Nr: 1637484	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis.

2.  Entitlement to an evaluation in excess of 10 percent for the right knee osteoarthritis.

3.  Entitlement to an evaluation in excess of 10 percent for limitation of extension of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for limitation of extension of the right knee prior to December 30, 2010, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983, January 2001 to October 2001, October 2001 to February 2002, and from January 2003 to February 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision created by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, but issued by the RO in Columbia, South Carolina.  These matters were previously remanded by the Board in November 2014.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The January 2015 examination does not comply with the new requirements of Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.  

The February 2015 supplemental statement of the case (SSOC) has not addressed all the issues that were remanded by the Board in November 2014.  The SSOC lists the issues as an evaluation in excess of 10 percent for left knee osteoarthritis and an evaluation in excess of 30 percent for right knee osteoarthritis.  The reasons and bases address left knee arthritis and limitation of extension of the right knee, but does not address limitation of extension of the left knee or right knee arthritis.  These issues are not readjudicated elsewhere in the claims file in accordance with the instructions of the November 2014 Board remand.  These issues must be readjudicated by the AOJ.  Stegall v. West, 11 Vet. App. 268 (1998)

The claims folder should also be updated to include VA treatment records compiled since April 23, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Ralph H. Johnson VA Medical Center in Charleston, South Carolina and all associated outpatient clinics dated from April 23, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of the Veteran's service-connected knee disabilities.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(i) Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any requested testing cannot be performed, then the examiner must specifically indicated that such testing cannot be done.    

(ii) The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the knees are used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  Ensure that all four issues are addressed (an evaluation in excess of 10 percent for left knee osteoarthritis; an evaluation in excess of 10 percent for the right knee osteoarthritis; an evaluation in excess of 10 percent for limitation of extension of the left knee; an evaluation in excess of 10 percent for limitation of extension of the right knee prior to December 30, 2010, and in excess of 30 percent thereafter).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

